          Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NOBLE DREW ALI A, MOORISH                      :
 SCIENCE TEMPLE OF AMERICA AND                  :
 SHEIK C. BARNES BEYs,                          :
                                                :
                                  Plaintiffs,   :
                                                :   CIVIL ACTION
                     v.                         :   DOCKET NO. 18-05655
                                                :
 MARY MONGIOVI, MARK SHIVERS,                   :
 HOWARD F. KNISELY, CRAIG W.                    :
 STEDMAN, CAITLIN BLAZIER, ALAN                 :
 BLANK, MOVELOOK, DAVID MILLER,                 :
 MARK J. WILSON, BRETT I. COLE,                 :
 TERI LANDON-MILLER, ANDY                       :
 WAGNER, SNYDER, TOM RUDZINSKI,                 :
 DAVID KILGORE, MARSHALL                        :
 RIEGER, DEZERAY DAVIS, STEVEN J.               :
 GOLIGHTLY, DEPARTMENT OF                       :
 CHILD SUPPORT SERVICES, MICHAEL                :
 WILKENING, NAKISHA DICKENS AND                 :
 SHERRI CARTER                                  :
                                                :
                                Defendants.     :

                                           ORDER

       AND NOW, this ______________ day of _______________, 2019 upon consideration of

Plaintiffs’ “Emergency Writ of Mandamus” (Doc. 39), “Notice of Emergency Injunction” (Doc.

40), and “Notice of Federal Removal” (Doc. 41), and the Response filed by Defendants Craig W.

Stedman, Caitlin Blazier, Alan Blank, Mark J. Wilson, Brett I. Cole, Teri Landon-Miller, and

Andrew Wagner it is hereby ORDERED AND DECREED that Plaintiffs’ Pleading is hereby

DENIED.



                                            ________________________________
                                                                          J.
         Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 2 of 7




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 NOBLE DREW ALI A, MOORISH              :
 SCIENCE TEMPLE OF AMERICA AND          :
 SHEIK C. BARNES BEYs,                  :
                                        :
                            Plaintiffs, :
                                        : CIVIL ACTION
                 v.                     : DOCKET NO. 18-05655
                                        :
 MARY MONGIOVI, MARK SHIVERS,           :
 HOWARD F. KNISELY, CRAIG W.            :
 STEDMAN, CAITLIN BLAZIER, ALAN         :
 BLANK, MOVELOOK, DAVID MILLER, :
 MARK J. WILSON, BRETT I. COLE,         :
 TERI LANDON-MILLER, ANDY               :
 WAGNER, SNYDER, TOM RUDZINSKI, :
 DAVID KILGORE, MARSHALL                :
 RIEGER, DEZERAY DAVIS, STEVEN J.       :
 GOLIGHTLY, DEPARTMENT OF               :
 CHILD SUPPORT SERVICES, MICHAEL :
 WILKENING, NAKISHA DICKENS AND :
 SHERRI CARTER                          :
                                        :
                          Defendants. :

 RESPONSE TO PLAINTIFFS’ EMERGENCY WRIT OF MANDAMUS, NOTICE OF
    EMERGENCY INJUNCTION, AND NOTICE OF FEDERAL REMOVAL OF
DEFENDANTS CRAIG W. STEDMAN, CAITLIN BLAZIER, ALAN BLANK, MARK J.
           WILSON, BRETT I. COLE, TERI LANDON-MILLER,
                      AND ANDREW WAGNER

       NOW COME Defendants, Craig W. Stedman, Caitlin Blazier, Alan Blank, Mark J. Wilson,

Brett I. Cole, Teri Landon-Miller, and Andrew Wagner, (collectively, “Defendants”) by and

through their attorneys, The MacMain Law Group, LLC, respectfully submit this Response to

Plaintiffs’ filings entitled Emergency Writ of Mandamus, Notice of Emergency Injunction, and

Notice of Federal Removal and in support thereof aver as follows:




                                               1
            Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 3 of 7




      1.        On or about December 31, 2018, pro se Plaintiffs initiated this purported civil rights

action by filing a Complaint in the United States District Court for the Eastern District of

Pennsylvania against twenty-one (21) defendants, including Defendants.

      2.        On February 15, 2019, Plaintiffs’ filed an Amended Complaint against Defendants

in which they appeared to assert certain violations of the First Amendment to the United States

Constitution.

      3.        On March 18, 2019, Defendants filed a Motion to Dismiss Plaintiffs Amended

Complaint.

      4.        On April 18, 2019, without seeking the parties’ agreement or leave of Court,

Plaintiffs filed a Second Amended Complaint.

      5.        On May 3, 2019, Defendants filed a Motion to Dismiss Plaintiffs’ Second Amended

Complaint which is presently pending before the Court.

      6.        On May 15, 2019, without seeking the parties’ agreement or leave of Court,

Plaintiffs filed a Third Amended Complaint.

      7.        Defendants are currently preparing to file a Motion to Dismiss Plaintiffs’ Third

Amended Complaint.

      8.        The substance of Plaintiffs’ claims appear to be that certain, unspecified Defendants

have harmed Plaintiffs by identifying or docketing information concerning actions or offenses in

which Plaintiffs are identified or names as parties.

      9.        None of the Defendants are mentioned in the entirety of the body of the Third

Amended Complaint.

      10.       The Third Amended Complaint does not identify any claim for monetary damages

against Defendants.



                                                  2
            Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 4 of 7




      11.      On April 18, 2019, Plaintiffs filed a Praecipe to Enter Writ of Emergency

Mandamus Exhibits and Notice of Emergency Injunction Removal to Federal Court Pursuant to

Title 24 1441, 1443 and 1446 to the Clerk of Courts (“Writ”).

      12.      On April 26, 2019, Defendants filed their Response to Plaintiffs’ Praecipe to Enter

Writ of Emergency Mandamus and the matter is presently pending before this Court.

      13.      The Writ appeared to be an attempt by Plaintiffs to address issues arising out of a

California State matter, docketed at 15 FL 02801, in connection with certain child custody issues

(“California State Case”).

      14.      On May 15, 2019, Plaintiffs filed three putative pleadings entitled “Emergency Writ

of Mandamus” (Doc. 39),“Notice of Emergency Injunction” (Doc. 40), and “Notice of Federal

Removal” (Doc. 41)(“Second Writ, Removal and Joinder”) to which Defendants now respond.

      15.      All three of the pleadings contain rambling, nonsensical allegations having nothing

whatsoever to do with the allegations made in Plaintiffs’ Third Amended Complaint and having

nothing whatsoever to do with any Defendant.

      16.      The Second Writ, Removal and Joinder appear to be an attempt by Plaintiffs to

address issues arising out of three (3) California State matters, identified by Plaintiffs as; (1)

BY0766984; (2) BD129909; and (3) NF012997. (“Additional California State Cases”).

      17.      Removal of a state court case to federal court is governed by 28 U.S.C. §1446,

which provides in relevant part that removal of an action must be made by petition “within 30 days

after receipt by the defendant, though service or otherwise, of a copy of the initial pleading.”

Further, “[t]he thirty-day limitation is mandatory and the court is without discretion to expand it.”

Topfer v. Topfer, 2018 U.S. Dist. LEXIS 208728, 7, n.5 (M.D.Pa. Dec. 10, 2018), citing, DiLoreto




                                                 3
             Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 5 of 7




v. Costigan, No. CIV.A. 08-0989, 2008 U.S. Dist. LEXIA 67070 (E.D.Pa. Aug. 29, 2008) citing,

Collins v. Am. Red Cross, 724 F.Supp. 353, 359 (E.D.Pa. 1989).

       18.      Per Plaintiffs’ Second Writ, the Additional California State Cases BY0766984

was filed in 2005; BD129909 was filed in 1994; (Plaintiffs do not identify a date for NF012997)

thus removal is untimely pursuant to 28 U.S.C. §1446(b).

       19.      This Court lacks subject matter jurisdiction over Plaintiffs’ Additional California

State Case claims pursuant to the well-established Rooker-Feldmen Doctrine, which provides a

four-part federal jurisdiction test: “(1) the federal plaintiff lost in state court; (2) the plaintiff

complains of injuries caused by the state court judgments; (3) those judgments were rendered

before the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state court judgments.” Topfer at 10, citing. Great E. Mining & Mineral Co. v. Fox

Rothchild LLP, 615 F.3d 159, 166 (3d Cir. 2018), citing, Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed. 2d 454 (2005).

       20.      While Plaintiffs’ numerous allegations are challenging to decipher, it is clear that

all four parts of the Rooker-Feldmen analysis has been met and this Honorable Court lacks

jurisdiction.

       21.      In the alternative, to the extent the Additional California State Cases are still on-

going, Plaintiffs’ writ is properly denied pursuant to the Younger abstention doctrine which is a

“legal doctrine granting federal courts discretion to abstain from exercising jurisdiction over a

claim when resolution of that claim would interfere with an ongoing state proceeding. Fannie Mae

v. Boldrini, 2018 U.S.Dist. LEXIS 4519, 7 (M.D.Pa. January 9, 2018), citing Younger v. Harris,

401 U.S., 37, 41, 91 S.Ct. 746, 27 L.Ed. 2d 669 (1971).




                                                  4
            Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 6 of 7




      22.      Finally, as made certain by the Court of Appeal for the Third Circuit, “ [a] federal

district court has discretion to abstain from exercising jurisdiction over a particular claim where

resolution of that claim in federal court would offend principles of comity by interfering with an

ongoing state proceeding.” Fannie Mae, at 7-8, citing Addiction Specialists, Inc. v. Twp. of

Hampton, 411 F.3d 399, 408 (3d Cir. 2005) citing Younger, at 37.

               WHEREFORE, Defendants Craig W. Stedman, Caitlin Blazier, Alan Blank, Mark

J. Wilson, Brett I. Cole, Teri Landon-Miller, and Andrew Wagner respectfully request this

Honorable Court deny Plaintiffs’ “Emergency Writ of Mandamus”, “Notice of Emergency

Injunction” and “Notice of Federal Removal”.

                                             Respectfully submitted

                                             THE MACMAIN LAW GROUP, LLC


Dated: May 24, 2019                          By:     /s/ David J. MacMain
                                                     David J. MacMain
                                                     Attorney I.D. No. 59320
                                                     433 W. Market Street, Suite 200
                                                     West Chester, PA 19382
                                                     Attorney for Defendants, Craig W. Stedman,
                                                     Caitlin Blazier, Alan Blank, Mark Wilson,
                                                     Brett I. Cole, Terri Landon-Miller and
                                                     Andrew Wagner




                                                5
         Case 5:18-cv-05655-JFL Document 43 Filed 05/24/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I, David J. MacMain, Esquire, hereby certify that on this 24th day of May, 2019, a copy of

the foregoing was served upon the following as indicated below:


                                   Via First Class Mail
                                      Noble Drew Ali
                             Moorish Science Temple of America
                                    Sheik C. Barnes Bey
                                       PO Box 8606
                                    Lancaster, PA 17604
                                      Pro Se Plaintiff

                                 Via E-Filing Notification
                                    Frank L. Lavery, Jr.
                                      Joshua M. Autry
                                        Lavery Law
                                225 Market Street, Suite 304
                                       PO Box 1245
                                Harrisburg, PA 17108-1245
                Attorneys for Mark Shivers, Officer Snyder and Tom Rudzinski

                                 Via E-Filing Notification
                                        Martha Gale
                            Administrative Office of PA Courts
                                    1515 Market Street
                                         Suite 1414
                                  Philadelphia, PA 19102
             Attorney for Magisterial District Judge Mary Mongiovi Sponaugle,
           Honorable Howard Knisely and Magisterial District Judge David Miller

                                                    THE MACMAIN LAW GROUP, LLC


Dated: May 24, 2019                         By:     /s/ David J. MacMain
                                                    David J. MacMain
                                                    Attorney I.D. No. 59320
                                                    433 W. Market Street, Suite 200
                                                    West Chester, PA 19382
                                                    Attorney for Defendants, Craig W. Stedman,
                                                    Caitlin Blazier, Alan Blank, Mark Wilson,
                                                    Brett I. Cole, Terri Landon-Miller and
                                                    Andrew Wagner



                                               6
